Citation Nr: 9910768	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  94-36 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for esophageal cancer, to 
include as secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1969, to include duty in Vietnam as an infantry fire 
crewman.

This appeal arises from an April 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claim for the 
appealed issue.

The veteran's VA Form 21-526, Application for Compensation or 
Pension, received in March 1992, included claims of 
entitlement to service connection for a ulcer and prostate 
disorders, lymphogranuloma, and esophageal cancer, including 
as secondary to Agent Orange exposure.  Only the issue of 
entitlement to service connection for esophageal cancer has 
been fully developed and certified for the Board's review at 
this time.  It appears, however, that the RO in July 1994 
considered the claim for service connection for a stomach 
ulcer only on a direct basis, noting that the issue was 
whether new and material evidence had been presented since 
entry of an RO denial in July 1972.  It does not appear that 
a claim for an ulcer condition, secondary to exposure to 
Agent Orange, has been considered by the RO.  It is further 
noted that the RO in rating action in August 1995 determined 
that the claim for service connection for lymphogranuloma was 
not well grounded.  To the extent that one or more of the 
foregoing matters have not been addressed on a secondary 
basis, such matters are referred to the RO for consideration.


FINDINGS OF FACT

1.  The veteran's Department of Defense Form 214, Report of 
Transfer or Discharge, indicates that he served in the 
Republic of Vietnam for four months while on active duty.

2.  There is no medical evidence of a nexus between any 
currently diagnosed esophageal cancer and an inservice injury 
or disease or any other incident of service.

3.  Esophageal cancer is not among the presumptive diseases 
recognized by law as being entitled to service connection, 
secondary to exposure to Agent Orange.

4.  No medical evidence or opinion has been submitted 
causally or etiologically relating the veteran's esophageal 
cancer with his presumed Agent Orange exposure.

5.  The veteran's claim of entitlement to service connection 
for esophageal cancer, to include as secondary to exposure to 
Agent Orange, is not supported by cognizable evidence 
demonstrating that such claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
esophageal cancer, to include as secondary to Agent Orange 
exposure, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
In addition, certain chronic diseases, including malignant 
tumors, may be presumed to have been incurred during service 
if they become manifest to a compensable degree within an 
applicable period after separation from active duty.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b) 
(1998).  No conditions other than those listed in § 3.309(a) 
can be considered chronic for purposes of presumptive service 
connection.  38 C.F.R. § 3.307(a) (1998).

The United States Court of Appeals for Veterans Claims 
(Court) has established rules for determining whether a well 
grounded claim is presented based upon the chronicity and 
continuity of symptomatology provisions of 38 C.F.R. 
§ 3.303(b).  The Court has ruled that the chronicity 
provision of § 3.303(b) is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of § 3.303(b) if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 493 (1997).

The initial question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded," that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464, 1467 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran's service medical records contain no evidence of 
complaints of or treatment for any esophageal disorders.  A 
report of a hardship separation physical examination of 
January 1969 indicates that, upon clinical evaluation, his 
abdomen and viscera were found to be normal.

No medical evidence has been submitted showing that any 
malignant tumor or any other disease subject to presumptive 
service connection under 38 C.F.R. § 3.309(a) was diagnosed 
or manifested to a compensable (10 percent) degree within one 
year of the veteran's discharge from service.  See 38 C.F.R. 
§ 3.309(a).

Private and VA medical evidence from June 1990 through June 
1994 indicates the diagnosis of, and removal of, esophageal 
cancer.  There is no opinion contained in these reports, 
however, which relates this disability to the veteran's 
active duty military service, or any incident of that 
service, including exposure to Agent Orange.

During the veteran's December 1994 personal hearing he 
testified that he had a "nervous stomach" while on active 
duty, which was later diagnosed as a peptic ulcer.  He also 
testified that he first began experiencing esophageal 
problems in 1991, and that VA physicians had told him his 
esophageal cancer was caused by the food he ate in Vietnam.

An April 1995 VA examination report contains a diagnosis of 
residuals of a total esophagectomy and partial gastrectomy, 
secondary to a history of cancer of the esophagus, with 
chemotherapy and radiation therapy.  There is no opinion 
contained in this report, however, which relates this 
disability to the veteran's active duty military service, or 
any incident of that service, including exposure to Agent 
Orange.

Under the provisions of 38 U.S.C.A. § 1116(a) (West 1991) and 
38 C.F.R. § 3.307 (a)(6) (1998), certain diseases are 
presumed to have been incurred in service when those diseases 
become manifest to a degree of disability of 10 percent or 
more where the veteran served in the Republic of Vietnam 
during the Vietnam era and was exposed to an herbicide agent.  
Further, these sections provide that a veteran with service 
in Vietnam during the Vietnam era shall be presumed to have 
been exposed to an herbicide agent unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 1116(a)(3) (West 1991); 38 C.F.R. § 3.307(a)(6)(iii).  The 
veteran's service records show, and the Board concedes, that 
the veteran served in the Republic of Vietnam during the 
Vietnam era and that he presumptively was exposed to 
herbicide agents, such as Agent Orange.

Under 38 C.F.R. § 3.309(e) (1998), certain diseases may be 
presumed to have resulted from exposure to certain herbicides 
agents, such as Agent Orange.  Significantly, however, 
esophageal cancer is not among those disorders which may be 
presumed to have resulted from such exposure.  The diseases 
associated with exposure to certain herbicide agents include 
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy (transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset), porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea), soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The VA Secretary has determined that a 
presumption of service connection based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which he has not 
specifically determined a presumption is warranted.  See 59 
Fed. Reg. 341-46 (1994).

However, the Secretary has determined that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for metabolic and digestive disorders or 
gastrointestinal tumors.  See 61 Fed. Reg., No. 154, 41442-
41449 (1996).

As the veteran's esophageal cancer is specifically excluded 
from the diseases approved for service connection under 
38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), his claim 
for presumptive service connection for this condition, 
secondary to exposure to Agent Orange, must be denied as not 
well grounded.  

Without the benefit of presumptive service connection, the 
veteran is obligated to submit an otherwise well grounded 
claim.  See Darby v. Brown, 10 Vet. App. 243, 246 (1997); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  In 
this instance, the veteran does not offer any competent 
medical evidence of a causal relationship between the Agent 
Orange or other herbicide to which he was exposed in Vietnam 
and the onset of his esophageal cancer many years following 
his discharge from service.

Indeed, the only evidence of record which alleges that the 
veteran's esophageal cancer is the result of an inservice 
injury or disease are the veteran's own statements during his 
December 1994 personal hearing and in the various documents 
he has submitted while advancing his claim.  However well-
intentioned those statements may be, the Board notes the 
veteran, as a lay person, is not qualified to offer opinions 
regarding the etiology of esophageal cancer; such 
determinations require specialized knowledge or training, 
and, therefore, cannot be made by a lay person.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  See also Heuer v. Brown, 7 Vet. App. 379, 384 
(1995), citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Where, as here, the determinative issue involves medical 
etiology, competent medical evidence that the claim is 
plausible is required in order for the claim to be well 
grounded.  LeShore v. Brown, 8 Vet. App. 406, 408 (1995).

In reaching this decision the Board also considered the fact 
that the veteran engaged in combat with the enemy in Vietnam, 
as evidenced by information on his DD 214 which indicates 
receipt of the Vietnam Service Medal and the Combat 
Infantryman Badge.  In the case of any veteran who has 
engaged in combat with the enemy in active service during a 
period of war, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, condition or 
hardships of such service, even though there is no official 
record of such incurrence or aggravation, and to that end, 
shall resolve every reasonable doubt in favor of the veteran.  
Service connection of such injury or disease may be rebutted 
by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 1991) ; 38 C.F.R. § 3.304(d) 
(1998); see generally Peters v. Brown, 6 Vet. App. 540, 543 
(1994).  The effect of this law is that service connection 
will not be precluded for combat veterans simply because of 
the absence of notation of a claimed disability in the 
official service records.  However, the law does not create a 
presumption of service connection, and service connection 
remains a question which must be decided based on all the 
evidence in the individual case.  See Smith v. Derwinski, 2 
Vet. App. 137 (1992).  The veteran must still furnish 
competent medical evidence of a causal nexus between the 
claimed disability and service where the question involves 
medical causation or diagnosis, such as in the instant case.  
See Wade v. West, 11 Vet. App. 302, 305 (1998); Libertine v. 
Brown, 9 Vet. App. 521 (1996).  As noted above, no such 
evidence has been presented.

In reaching this decision the Board acknowledges that the 
veteran has testified VA physicians told him that his 
esophageal cancer was caused by the food he ate in Vietnam.  
The Court has addressed the question of whether a lay 
person's written statement about what a doctor told him can 
constitute the medical evidence of causation/etiology of a 
current disability during service that is generally necessary 
in order for a claim to be well grounded.  The Court has held 
that it cannot.  These statements, "filtered as (they are) 
through a layman's sensibilities, of what a doctor 
purportedly said (are) simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  See Robinette 
v. Derwinski, 8 Vet. App. 69, 77-78 (1995).  A layperson's 
account of what a physician may or may not have diagnosed is 
insufficient to render a claim well grounded.  See Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  Hence, this testimony 
cannot serve as a predicate for finding the veteran's claim 
well grounded, there otherwise being no indication in 
available VA records that any physician ever concluded that 
there was a casual link between the food he ate in Vietnam 
and the later onset of esophageal cancer.

As noted above, a well grounded claim must be supported by 
evidence, not merely allegations.  See Tirpak, supra.  
Consequently, as a well grounded claim requires medical 
evidence of a nexus between an inservice injury or disease 
and the current disability in order to be plausible, as noted 
above, and no such evidence has been submitted, the veteran's 
claim for service connection for esophageal cancer must be 
denied as not well grounded.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's service connection claim on the merits, 
while the Board has concluded that the claim is not well 
grounded.  However, the Court has held that "when an RO does 
not specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well grounded analysis."  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the veteran's 
service connection claim "plausible."  See generally 
McKnight v. Gober, 131 F.3rd 1483, 1484-85 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).

With regard to the veteran's representative's arguments, in 
the February 1999 Informal Hearing Presentation, as to the 
duty to assist and the duty to provide the veteran the 
benefit of reasonable doubt in regard to this claim, the 
Board notes that these contentions have been addressed by the 
United States Court of Appeals for the Federal Circuit in the 
case of Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  That 
decision held that only a person who has submitted a well 
grounded claim can be determined to be a claimant for the 
purpose of invoking the duty to assist provisions of 
38 U.S.C.A. § 5107(a) or the reasonable doubt provisions of 
38 C.F.R. § 5107(b).  See Epps, at 1467-68.  As indicated by 
the cite above, the United States Supreme Court has recently 
denied certiorari in Epps.  


ORDER

Service connection for esophageal cancer, to include as 
secondary to exposure to Agent Orange, is denied.



		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals



 


